Citation Nr: 0432056	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  01-01 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
thyroiditis with hypothyroidism.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for joint 
pain due to undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by memory loss.

5.  Entitlement to service connection for a disability 
manifested by fatigue.

6.  Entitlement to service connection for a disability 
manifested by skin rash.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to July 
1991.  He also had 5 years, 5 months, and 29 days of active 
service prior to September 1990, and served in a reserve 
component of the military.  His service included active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(d) 
(2004). 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2000 and July 2002 decisions by the 
RO.  By those decisions, the RO, in pertinent part, denied 
service connection for chronic lymphocytic thyroiditis with 
hypothyroidism; PTSD; and disabilities manifested by memory 
loss, fatigue, and skin rash.  The RO also declined to reopen 
the veteran's previously denied claim for service connection 
for joint pain due to undiagnosed illness.

When the RO adjudicated the veteran's claim for service 
connection for PTSD in December 2000, it handled the matter 
as an original claim.  However, the record shows that the RO 
in Nashville, Tennessee previously denied that claim in 
January 1996, on grounds that he did not have a confirmed 
diagnosis of the disorder.  The veteran was notified of the 
RO's January 1996 determination, and of his appellate rights, 
but he did not initiate an appeal within one year.  As a 
result, the RO's decision became final.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.302, 20.1103 (1995).  Under applicable 
law, before the Board may proceed to consider the merits of 
the veteran's present claim for service connection for PTSD, 
it must address the question of whether new and material 
evidence has been received to reopen the claim.  38 U.S.C.A. 
§ 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Because the Board is reopening the claim, as 
discussed below, the Board concludes that there is no 
prejudice to the appellant in its consideration of this 
aspect of the appeal now.  Cf. Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby). 

The Board's present decision is limited to the matter of 
whether new and material evidence has been received to reopen 
the veteran's claim for service connection for PTSD.  The 
remaining issues on appeal, including the issue of his actual 
entitlement to service connection for PTSD, are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., as set forth below.


FINDINGS OF FACT

1.  By a decision entered in January 1996, the RO in 
Nashville, Tennessee denied the veteran's claim for service 
connection for PTSD on grounds that he did not have a 
confirmed diagnosis.  The RO notified him of its decision, 
and of his appellate rights, but he did not initiate an 
appeal within one year.

2.  The evidence received since the time of the January 1996 
decision includes VA treatment records containing diagnoses 
of PTSD.  This evidence was not of record at the time of the 
prior disallowance; is not merely cumulative or redundant of 
the evidence that was then of record; bears directly and 
substantially upon the specific matter under consideration; 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's January 1996 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103 (1995).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  Service connection for 
PTSD requires (1) medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2004). 

As noted above, the matter of the veteran's entitlement to 
service connection for PTSD has been the subject of an 
adverse prior final decision.  See Introduction, supra.  As a 
result, his claim may now be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

For claims to reopen filed prior to August 29, 2001, evidence 
is considered "new" if it was not of record at the time of 
the last final disallowance of the claim and if it is not 
merely cumulative or redundant of other evidence that was 
then of record.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2001).  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which bears directly and substantially upon the specific 
matter under consideration, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes VA treatment records 
containing diagnoses of PTSD.  This evidence was not of 
record at the time of the prior disallowance in January 1996; 
is not merely cumulative or redundant of the evidence that 
was then of record; bears directly and substantially upon the 
specific matter under consideration; and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  The evidence is therefore new 
and material, and the claim is reopened.  To this limited 
extent, the appeal is granted.


ORDER

The veteran's claim for service connection for PTSD is 
reopened; to this limited extent, the appeal is granted.


REMAND

During a hearing held before the undersigned in September 
2004, the veteran submitted additional evidence pertinent to 
his appeal.  Because he indicated that he did not wish to 
waive initial consideration of that evidence by the RO, a 
remand is required.  See Board of Veterans' Appeals: 
Obtaining Evidence and Curing Procedural Defects, 69 Fed. 
Reg. 53807, 53808 (Sept. 3, 2004) (to be codified at 
38 C.F.R. § 20.1304(c)).

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As part of the notice required under the 
VCAA, the RO, among other things, must request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 C.F.R. § 3.159(b)(1) (2004).  Here, 
that has not been done.  This should be addressed on remand.

On his original application for VA benefits, received in June 
1994, the veteran indicated that he had served in the U.S. 
Navy from May 1965 to June 1970.  That period of service has 
not been verified by the service department, and there are no 
service medical records on file from that period.  These 
matters should also be addressed on remand.

The veteran has indicated that he has been receiving relevant 
treatment at the VA Medical Center (VAMC) in Birmingham, 
Alabama since 1992 or early 1993.  Currently, the record does 
not contain any VA treatment records dated prior to January 
1994.  Nor does it contain any such records dated between 
March and October 1995 or February 2001 and February 2002.  
In addition, although the record indicates that the veteran 
received treatment for joint pain from a Dr. Featheringill, 
reports have not been sought from that physician.  On remand, 
the RO should undertake efforts to ensure that the record is 
as complete as possible.

As noted above, the veteran's claim for service connection 
for PTSD has been reopened.  On remand, the RO should 
undertake efforts to assist him in further developing this 
claim, to include obtaining a complete copy of his service 
personnel records, making an attempt to verify his claimed 
in-service stressors, and having him examined for purposes of 
determining whether meets the diagnostic criteria for PTSD.

The Board also finds it necessary to have the veteran 
examined for purposes of assessing his complaints of memory 
loss, fatigue, and skin rash.  This is so because the veteran 
has submitted evidence of persistent or recurrent symptoms of 
disability manifested within the presumptive period set out 
at 38 C.F.R. § 3.317(a)(1)(i) (2004), and it is not clear 
from the current record whether his complaints can properly 
be attributed to an undiagnosed or medically unexplained 
chronic multisymptom illness.  38 C.F.R. § 3.159 (2004).

The veteran is hereby notified that it is his responsibility 
to report for the examinations scheduled in connection with 
this remand, and to cooperate in the development of his case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim(s).  
38 C.F.R. §§ 3.158, 3.655 (2004).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should ask the veteran to provide 
any additional, relevant evidence in his 
possession that pertains to the disabilities 
here in question.  He should also be asked to 
provide releases for any private health care 
providers who have treated him for these 
disabilities, and whose records have not 
already been obtained, to include Dr. 
Featheringill.  If the veteran provides 
appropriate releases, efforts should be 
undertaken to assist him in obtaining the 
evidence identified, following the procedures 
set out in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the claims file.

2.  The RO should obtain any records of 
relevant treatment from the VAMC in 
Birmingham, Alabama, dated prior to January 
1994, between March and October 1995, and 
between February 2001 and February 2002.  If 
no such records exist, the VAMC should be 
asked to so indicate in writing.  The 
evidence obtained, if any, should be 
associated with the claims file.

3.  The RO should verify the veteran's period 
of service in the U.S. Navy and obtain the 
veteran's service medical records from that 
period.  The RO should also obtain a complete 
copy of the veteran's service personnel 
record for each period of service.  The 
materials obtained should be associated with 
the claims file.

4.  The RO should attempt to verify the in-
service stressors described with specificity 
by the veteran, including those having to do 
with scud attacks in the vicinity of his 
unit's location in the Persian Gulf.  If 
additional information is needed for the 
attempted verification of these stressors, 
the RO should specifically request such 
information.  If the RO does not contact the 
Center for Unit Records Research (CURR) and 
request verification of the alleged 
stressors, the reason(s) for the decision not 
to contact CURR should be documented in the 
veteran's claims file.  Any response(s) 
received from CURR should be likewise 
associated with the veteran's claims file.

5.  After the foregoing development has been 
completed, the RO should arrange to have the 
veteran examined by a psychologist.  The 
psychologist should examine the veteran and 
conduct psychological testing, with 
appropriate subscales, to determine whether 
the veteran has PTSD.

6.  After psychological testing has been 
completed, the RO should arrange to have the 
veteran examined by a psychiatrist.  The 
psychiatrist should be asked to review the 
claims file, including the results of 
psychological testing, examine the veteran, 
and provide an opinion as to whether the 
veteran has symptomatology that meets the 
diagnostic criteria for PTSD.  If it is the 
examiner's conclusion that the veteran has 
PTSD, the examiner should indicate which of 
the veteran's alleged stressors are of 
sufficient severity as to reasonably result 
in PTSD.  If it is the examiner's conclusion 
that the veteran does not have PTSD, the 
examiner should reconcile his or her opinion 
with those of the VA clinical social worker 
who saw the veteran on January 10, 2001 (and 
indicated that the veteran had chronic, 
moderate to severe, prolonged PTSD) and the 
VA physician who saw the veteran on March 13, 
2003 (and listed PTSD as a clinical 
assessment).  A complete rationale should be 
provided for all opinions expressed.

7.  The veteran should also be afforded a 
comprehensive VA general medical examination 
for purposes of assessing his complaints of 
memory loss, fatigue, and skin rash.  The 
claims file must be made available to, and 
reviewed by, each examiner called upon to 
examine the veteran.  The general medical 
examiner should determine if there are any 
objective medical indications that the 
veteran is suffering from problems associated 
with memory loss, fatigue, and/or skin rash.  
The examiner should provide details about the 
onset, frequency, duration and severity of 
the veteran's complaints, and should discuss 
what precipitates and relieves them.  It 
should then be determined, based on a review 
of symptoms, physical findings, and 
laboratory tests, if these problems are 
attributable to any known diagnostic entity 
or entities.  All necessary testing should be 
performed.  Examinations by appropriate 
specialists should be conducted with regard 
to any of the foregoing symptoms, or abnormal 
findings pertaining thereto, that cannot be 
attributed to a known clinical diagnosis.  
The examiner(s) should consider that symptom-
based "diagnoses," including, but not 
limited to, myalgia, arthralgia, and 
headache, are not considered known diagnostic 
entities for compensation purposes; neither 
are medically unexplained chronic 
multisymptom illnesses such as chronic 
fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome.  The examiner(s) should also 
consider that the veteran's diagnoses have 
previously included psychiatric disorders 
(variously diagnosed as dysthymic disorder, 
anxiety disorder, neurotic depression, and 
PTSD); sleep apnea; chronic lymphocytic 
thyroiditis with hypothyroidism; and 
dermatitis, dermatosis, lipoma, and possible 
eczema.  The final report of the 
examination(s) should set forth a list of 
diagnosed conditions, and a separate list of 
any symptoms, abnormal physical findings, and 
abnormal laboratory test results that cannot 
be attributed to a known clinical diagnosis.

8.  Thereafter, the RO should take 
adjudicatory action on the veteran's claims.  
In so doing, the RO should consider the 
current version of 38 C.F.R. § 3.317.  If any 
benefit sought remains denied, a supplemental 
statement of the case (SSOC) should be 
provided to the veteran and his 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, the current version of 38 C.F.R. 
§ 3.317.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.


This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



